NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
  DRAWINGS
The drawing(s) filed on September 02, 2021 are accepted by the Examiner.
   STATUS OF CLAIMS
Claims 1–9 are pending in this application. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Aoki (2020/0301646) is a general background reference covering a display device, a remote device management system, and a data deletion request method, and a non-transitory recording medium. The display device receives data identification information for identifying event data indicating content of an executed event and processing content identification information for identifying processing content of the event data associated with the event data from a management system that stores the event data in association with the processing content identification information, displays, on a display, a data selection screen including the data identification information and the processing content identification information, accepts a selection of the event data identified by the data identification information, using the data selection screen displayed on the display, and transmits a deletion request of the selected event data to the management system.
Massand (2020/0137166) is a general background reference covering a remote device management system (1) comprises multiple devices residing on a local network (7). A management apparatus is connected to the local network through a firewall (9) and configured to communicate with a mediating apparatus (30) residing on the local network. Multiple devices includes a first device that communicates with the mediating apparatus and a second device that communicates with the first device in the local network. Second device identification information is stored for identifying the second device. A search request for a device transmitted from the management apparatus to the mediating apparatus.
Aoki (2019/0289137) is a general background reference covering intermediary device mounted on device monitoring system (claimed) for mediating communication between server and device. By enabling addition of the communication parameters by a command from the application system, the device connection definition is easily extended without updating the firmware of the intermediary device. The service reliability is improved when the intermediary device is unable to acquire the setting information from the intermediary device in case of a trouble.
Aoki (2011/0231701) is a general background reference covering a management apparatus (500) has a determining unit to determine a cause of failure while receiving a failure notification about installation of software. A storing processing unit stores registration information having identifying information of information processing apparatus and information indicating to-be-installed software in a storing unit when cause of failure is not solved. A reinstallation instruction unit searches stored registration information, and instructs processing apparatus to install to-be-installed software while receiving inquiry from inquiry unit. 
Aoki (2011/0231701) is a general background reference covering a management apparatus is connected to an information processing apparatus via a network, and includes: a determining unit that, when receiving a failure notification that installation of software fails from the information processing apparatus, determines a cause of failure based on the notification; a storing processing unit that, when the determining unit determines that the cause of the failure cannot be solved by remote control, stores registration information in which identifying information of the information processing apparatus and information indicating to-be-installed software which has not been installed on the information processing apparatus are associated with each other, in a storage unit; and a reinstallation instruction unit that, when receiving an inquiry as to whether there is the to-be-installed software from the information processing apparatus, searches the registration information in the storage unit, and instructs the information processing apparatus to install the to-be-installed software thereon if there is the to-be-installed software. 
Aoki (2019/0082058) is a general background reference covering a device management system and a device management method are provided, each of which: receives status information indicating a status of a relay device from the relay device, the relay device being connected with one or more devices in a local network via a firewall; based on a determination that the received status information satisfies a predetermined condition, obtains instruction information associated with the predetermined condition, the instruction information indicating a predetermined process to be executed by the relay device; and transmits the obtained instruction information to the relay device to cause the relay device to execute the predetermined process.
   ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Apparatus Management System, a Remote Management Apparatus, and a Remote Management Method.
Claims 1–9 are allowed. Claims 1, 8 and 9 are independent. Claims 2–7 depend on claim 1.
Claims 1, 8 and 9 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches or fairly suggests the feature of claims 1, 8 and 9. 
Claims 1, 8 and 9 recites several features as shown in the excerpt below:
[1] “circuitry configured to: receive, from the apparatus information management apparatus, an apparatus registration request for registering a specific information providing apparatus among the one or more information providing apparatuses; 
in response to the apparatus registration request, transmit specific information acquisition destination information of the specific information providing apparatus to the apparatus information management apparatus; 
receive, from the apparatus information management apparatus, an apparatus status information acquisition request for acquiring specific apparatus status information indicating the status of the specific information providing apparatus associated with the specific information acquisition destination information; and 
transmit the specific apparatus status information to the apparatus information management apparatus as a response to the apparatus status information acquisition request” 
[8] “receive an apparatus registration request for registering a specific information providing apparatus among the one or more information providing apparatuses from an apparatus information management apparatus, the apparatus information management apparatus being configured to store information acquisition destination information indicating a destination from which information on the one or more information providing apparatuses is acquired and apparatus status information indicating the status of the one or more information providing apparatuses in association with each other; 
transmit specific information acquisition destination information of the specific information providing apparatus to the apparatus information management apparatus as a response to the apparatus registration request; 
receive, from the apparatus information management apparatus, an apparatus status information acquisition request for acquiring specific apparatus status information indicating a status of the specific information providing apparatus associated with the specific information acquisition destination; and 
transmit the specific apparatus status information to the apparatus information management apparatus as a response to the apparatus status information acquisition request” 
[9] “receiving an apparatus registration request for registering a specific information providing apparatus among one or more information providing apparatuses transmitted from an apparatus information management apparatus, the apparatus information management being configured to store apparatus status information indicating status of the information providing apparatus and information acquisition destination information indicating a destination from which the information on the one or more information providing apparatuses is acquired in association with each other; 
transmitting specific information acquisition destination information of the specific information providing apparatus to the apparatus information management apparatus as a response to the apparatus registration request; 
receiving, from the apparatus information management apparatus, an apparatus status information acquisition request for acquiring specific apparatus status information indicating the status of the specific information providing apparatus associated with the specific information acquisition destination information; and 
transmitting the specific apparatus status information to the apparatus information management apparatus as a response to the apparatus status information acquisition request” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Nagao (2020/0177667), Matsuhima (2020/0044908) and Asai et al. (2019/0334916), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 8 and 9 are allowable over the prior art of record. It follows that claims 2–9 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Someya (2022/0070048)
Describes a mediating apparatus, a device management system, a communication control method, and a non-transitory recording medium. The mediating apparatus displays on a display, a screen presenting communication connection status of the communication of the one or more devices, receives selection of a device to be registered in the mediating apparatus, among the one or more devices displayed on the screen presenting the communication connection status, receives a registration request to register the device in the mediating apparatus, and in response to the registration request, connect communication between the mediating apparatus and the device, after disconnection of communication between the remote management system and the device. 
Nagao (2020/0177667)
Describes a management system, a remote device management system, and a display control method. The management system acquires positioning information indicating a location of a mediating apparatus, stores the acquired positioning information in association with device identification information for identifying a device communicable with the mediating apparatus corresponding to the positioning information, receives device status information indicating status of the device from the mediating apparatus, and displays on a display, a first management image including map information depicting an area including the location corresponding to the positioning information and a device identification image indicating the device status information related to the device corresponding to the device identification information associated with the positioning information at a location indicated by the stored positioning information corresponding to the map information.
Matsuhima (2020/0044908)
Describes a remote management mediating apparatus (12) includes a processor that executes instructions configured to receive request data issued from a remote device management apparatus to a management target device. The management target device being one of one or more management target devices remotely managed by the remote device management apparatus (11). The processor also identifies a device mediating apparatus capable of communicating by a communication method supported by the management target device, and transfer the received request data to the identified device mediating apparatus. The processor is further configured to acquire settings information for remote management set in the device mediating apparatus, supply the settings information to the another device mediating apparatus, and reset the settings information to the another device mediating apparatus when the device mediating apparatus is replaced with another device mediating apparatus. 
Asai et al. (2019/0334916)
Describes an information processing apparatus comprises a first communications connector configured to implement first data communications connection between the first transmission terminal specified by first identification information and the second transmission terminal specified by second identification information when authentication of the first transmission terminal is established. An identification information acquisition unit configured to acquire third identification information and fourth identification information by referring to correspondence information registering the third identification information in association with the first identification information, and the fourth identification information in association with the second identification information when acquiring a second data communications connecting request including the first identification information and the second identification information from the first transmission terminal.

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672